Earl Warren: Number 12, Anthony M. Grosso versus the United States. Mr. Wright.
Charles Alan Wright: Mr. Chief Justice, may it please the Court. As the issues are presented by the United States, Grosso, the case that initially seemed very unlike, they're related of course to Marchetti, has now become virtually the same case since the United States no longer relies on the distinction drawn in Kahriger and Lewis between perspective and the past acts a distinction that might have divided these two cases. Instead as I understand the Government's position at the present time it puts its reliance on the voluntariness of the choice to gamble and on the need for accommodation between the taxing power, the privilege arguments that of course have felled and is equally to the excise tax of the occupational tax. The word accommodation is a fine word and the notion that both the taxing power and the privilege are contained within the constitution and each of these are of great importance for our country and should be preserved as of course a matter in which we make common cause with the Government. Where we disagree is how you do this. At page 13 of its brief the Government talks of striking a balance between these two constitutional powers. This is -- many areas of constitutional law of course, a very controversial phrase. But I'd suppose that at least with regard to the Fifth Amendment and its privilege against self-incrimination that there was no room to balance out the constitutional protection in order to serve some other governmental aim.
William J. Brennan, Jr.: You said two constitutional powers?
Charles Alan Wright: One of power and one of privilege.
William J. Brennan, Jr.: One who restricts?
Charles Alan Wright: Yes. One of restriction on the Government.
William J. Brennan, Jr.: --On the powers?
Charles Alan Wright: I think the --
William J. Brennan, Jr.: On the powers?
Charles Alan Wright: It's a restriction, this power as on many other powers.
William J. Brennan, Jr.: I thought the bill of rights clashes with the area restriction that -- restrictions on all governmental powers, along this one?
Charles Alan Wright: No, I quite agree with you sir. It seemed to me that the teaching of (Inaudible) is that you don't balance the way the privilege against self-incrimination. And that no matter how important information may be to the Government. For example, as put by Justice Harlan for the Court wasn't even information essential to national security cannot be obtained if there is a valid claim of privilege. If the Government cannot fulfill incriminating information in order to preserve itself, it's a little hard to think that in compelling incriminating information in order to get comparatively minor amounts of revenue that we're talking about here. But as the argument has going this morning, we have ranged away from the wagering taxes to talk about the implications, the decision in these cases will have -- with regard to taxes that are of the greatest importance to the exchequer discuss the income tax. I think I would like to address myself to some -- the income tax implications. It is my understanding that when I fill out schedule C, I was in my occupation as lawyer. If I were not admitted in the bar, I think I would be entitled to fill out schedule C just as I do but to claim my privilege there. This is obviously dictum in Sullivan but this apparently is the position in which the Internal Revenue Service acquiesces but does not challenge this. And Albertson of course gives a great deal of course to that. At other point, some are returned. One can list income but without specifying the source. The record in this case, unfortunately enough, the portion of our brief, it was here, I believe its at page 17 of the transcript shows that the petitioner in this case paying income tax every year and substantial sums of the money --
William J. Brennan, Jr.: But Professor, perhaps actually -- maybe the Internal Revenue Service acquiesces (Inaudible)
Charles Alan Wright: I grant that. Obviously, if the --
William J. Brennan, Jr.: And the --
Charles Alan Wright: If --
William J. Brennan, Jr.: And you're claim in this case I suppose --(Inaudible)
Charles Alan Wright: Not necessarily. I can distinguish the two cases. I can distinguish them on the ground that we advanced in our --
Byron R. White: Let's take the gambler now, is it saying the gambler --
Charles Alan Wright: No.
Byron R. White: -- and who's (Inaudible)
Charles Alan Wright: It seems to me, Mr. Justice White that one could rationally argue that that gambler is not required to fill out Form 730 or Form 11-C but that he could be required and expose the source of his income on Section 1040.
Byron R. White: Do you say that (Inaudible) doesn't require the privilege (Inaudible) that despite of Sullivan and in spite of the Internal Revenue Service (Inaudible)?
Charles Alan Wright: I do not think the Court has ever been asked to decide that question. I can think of good arguments against the distinction that I --
Byron R. White: But at least you'd say that -- (Inaudible)
Charles Alan Wright: Yes, sir. And I think it doesn't control Mr. Justice White for this reason. It is the distinction that it was crucial on Albertson and on which we have put a great deal of weight throughout between the statute singles out someone in an area permeated with criminal activity and the statute that is general in its application. When we were here in January, I suggested to the Court that we cannot build an entire constitutional doctrine on the metaphor linked in a chain. And that it seems to me the incriminatory potential of the statement depends on the point at which it is extracted from the person who gives it.
Byron R. White: Well, what this state -- schedule C when he files his income tax return and if this -- what's the nature of your business, what's the address, so on and so forth. Now, I don't know why that's any less damaging (Inaudible).
Charles Alan Wright: In a particular case, it maybe damaging.
Byron R. White: So, the same here with the same fellow, at the same time, he's got to file (Inaudible), one 730, one 1040. He gets the -- both forms that require about the same information.
Charles Alan Wright: And the difference is that the one form is directed to this specific kind of bad activity and the other is not. It --
Byron R. White: Schedule C is -- 1040 is directed specifically at this individual proprietorship and wants to know precisely what business he's in and he may have no other income whatsoever.
Charles Alan Wright: But it is not direct -- schedule C is not directed only to gamblers.
Byron R. White: Oh, I agree with that but as far as he's concerned, he could care less. It applies to other people, does it apply to him, even his gambling business incriminates him just as much in Form 730 though (Inaudible)?
Charles Alan Wright: Just so. And this is why in our brief on reargument after pointing out two possible ways in which Shapiro can be distinguished, we confess that neither of these is going to provide as much protection to a person as overruling Shapiro would. We didn't think this is a case in which the Court should have to decide whether it overruled Shapiro and did not urge you to do so. But we recognize that a doctrine such as Shapiro is an inroad of the Fifth Amendment and that a doctrine contrary to Sullivan, a doctrine that require your 1040 to identify your source would be an inroad. Now, the extent to which those inroads can be made is interesting here only by way of analogy, I don't think this case would control those.
Abe Fortas: Did I -- perhaps I misunderstood you but I thought you just said that the Fifth Amendment -- that Form 1040 may appropriately ask for the source of income and that the Fifth Amendment would be no defense to a person engaged in illegal gambling who fail to fill in that. Is that what you said?
Charles Alan Wright: If it was what I said, then I'm very sorry. I said it because that -- not be my position.
Abe Fortas: Yes, I know. I wouldn't --
Byron R. White: I thought that's what you said a while ago.
Charles Alan Wright: No, I had thought that an answer to the question of Mr. Justice White, I was saying that it would be rationally possible to distinguish between these two things in this ground. I would not myself make the argument. I think you can distinguish but I don't think you ought to distinguish. I think Sullivan was right, the dictum of Sullivan.
Byron R. White: Because schedule C is going to be applied to the gambler applies in an area then that -- as you, permeated with illegality in Albertson said. And schedule C in that respect is (Inaudible)?
Charles Alan Wright: I think this is similar sir to the defense that some of the commentators made for Shapiro that to the average food dealer keeping records of the sort, he'd ordinarily and customarily kept would not be incriminated. Now, with just bad luck for Shapiro that he sent him to jail. I don't like that. I don't like Shapiro. I don't think I have to take it on Shapiro as Lewis -- Kahriger and Lewis. The difficulty I have with the accommodations that the Government provides this. It seems to me that their first suggestion that we have a suitable accommodation in Kahriger and Lewis is an accommodation that leaves the Fifth Amendment out entirely. That it is reading into the Fifth Amendment the exception to which Mr. Justice Black worded this morning, that no one need to be a witness against himself except where a tax is involved. I can't say that anything of substance is left in the Fifth Amendment on that accommodation. The alternative, the use restriction is apparently consisted with the Fifth Amendment. Certainly Murphy says this that there is language in Stevens v. Marks in which the Court of appeared a little less sure about it. And we assume that use restriction is a constitutional form of accommodation. As we've argued in our briefs into several members of the Court has suggested, we do not think that it is an accommodation that it is for this Court to adopt in the circumstances of this case. It would be an extremely difficult accommodation. On the one hand, that -- probably would have the result of producing additional revenue for the Federal Government. On the others, we argue in our reply brief and for reasons that Mr. Justice Brennan developed it would significantly limit the prosecution of gamblers. Now, we suggest that a choice of this kind which you're more interested in, getting revenue from an excise tax on gambling or in having the states free to send gamblers to jail is the kind of a choice that Congress is better equipped to make than is this Court. Congress can determine the facts that can count the costs and resolve them as it sees fit.
Speaker: They don't have a -- 6107 doesn't apply on the (Inaudible)?
Charles Alan Wright: It does not sir.
Speaker: Then what is the (Inaudible)?
Charles Alan Wright: There is nothing that either side can find in view of the statute -- the regulations of prohibiting disclosure. The practice we are told by the Government is that in some instances, disclosure is made with regard to the excise tax and we have in our original brief cited a number of examples in which the Government had in fact given state authorities copies of the Form 730. If there is to be a use restriction then for the reasons I suggest, we think that is properly a congressional choice. And I must say I'm so much surprised that the argument the Government made is to why this is an appropriate case in -- for the Court to invent a use restriction. In the first briefs, we said that if a use restriction is something appropriately within the power of this Court to invent on its own, then a great many famous cases from Counselman and Hitchcock down to Albertson were wrongly decided because these were cases in which Congress have tried to provide immunity. It hadn't gone far enough and instead of saying, "We'll restrict the use", the Court has said, "No, the statute is unconstitutional". At page 22 I believe, his initial brief, the United States undertakes to distinguish this by saying that in the Counselman or Albertson situation, Congress has focused its attention on the Fifth Amendment problems in a particular situation. While with regard to the wagering tax it says and I think quite rightly that when the Congress adopted the wagering tax, it wasn't thinking at all about Fifth Amendment problems. Those were the days when state incrimination of course was thought not to matter. But this seems them to lead to the paradoxical position that if Congress has thought about Fifth Amendment problems and try to anticipate them and to protect people but has not used in just the right words to do it, then we strike out the congressional statutes since they have tried again but if Congress hasn't thought about it at all, the tenets for the Court to think about it. I suggest that this is -- would not be a sensible or a tenable position to take. We argued too that unlike the Government that if the Court should adopt to use restriction, the result in this case has to be reversal. Mr. Beytagh says that that character in Lewis were on the books and the defendant should had noticed of them and I'm going to assume that and even assume that for this purpose, Kahriger and Lewis would notice the excise tax not involved in any case in this Court until Grosso was valid. But if Kahriger and Lewis were on the books at the time petitioner failed to pay his tax so to was Irvine. And he would've been on notice that if he paid the tax that that evidence could be use against him in a criminal prosecution. Now, the Government says that, if we are wrong in our first view, if you adopt the use restriction, then you recognized that petitioner had a constitutional privilege not to pay the tax but because now, years later, a restriction is put on the use of it. He should have anticipated that in the teeth of Irvine and should've known, "Well, if I pay the tax, the Supreme Court someday will find the use restriction and nothing bad will happen to me". I submit that this is entirely unrealistic and to uphold a criminal conviction under a statute that refers to a willful failure in that kind of a circumstance would be pretty noble indeed.
Byron R. White: Of course we didn't -- in Murphy that wasn't what happened either.
Speaker: No, in Murphy, you sent the case back. And --
Byron R. White: But I take it you to suggest that if Congress impose -- that if the statute now provided for a use restriction such of the scope and the type that the Government suggest that this could satisfy the Fifth Amendment?
Charles Alan Wright: We are taking that position, yes, sir.
Byron R. White: Then you wouldn't say if there's -- and there's immunity required?
Charles Alan Wright: No.
William J. Brennan, Jr.: I don't follow then Professor -- let see if -- you suggest that if a use restriction is to be fashioned that should be congressional and not judicially done?
Charles Alan Wright: Yes.
William J. Brennan, Jr.: In Murphy though, it was judicially done, wasn't it?
Charles Alan Wright: In Murphy it was judicially done. That is correct.
William J. Brennan, Jr.: And you just say don't compound the error, is that it?
Charles Alan Wright: No, I say there are two distinguishing circumstances. The first is that in Murphy, there was a legislative judgment by the New Jersey legislature insofar as it was within its power it -- one of this information badly enough that it was willing to give immunity. Now here, there has been no judgment by any legislature that once the information that badly and indeed with regard to the stamp tax declaration, we don't' want to give an immunity, sell it to the state prosecutor for a dollar per hundred words. The second distinction is that Murphy involved an extremely difficult problem in federal state relations in which there was no ideal solution. I think that the Court developed that the best solution that it could.
Byron R. White: But Congress could have done it.
Charles Alan Wright: The Congress could have done it. That is right.
Abe Fortas: Suppose this excise tax were set up so that it worked like a real estate transfer tax that Mr. Zeldes once described in trust. I mean, this go to the post office and you buy an excess tax stamps and then you keep them in your possession so that they can be produced upon (Inaudible). Now, would that -- and your opinion be upfront the Fifth Amendment?
Charles Alan Wright: I think their administrative machineries didn't permit that but perhaps would not confront the Fifth Amendment. I think our purpose --
Abe Fortas: So that the number of your difficult -- the umber of your contention here relates to the disclosures that have to be made to the Government, is that right?
Charles Alan Wright: Yes, sir.
Abe Fortas: And those disclosures are the name of the person stressed in the fact that he is engaged in unlawful gambling. Is that correct in this case as distinguished --
Charles Alan Wright: Yes sir.
Abe Fortas: -- from Marchetti?
Abe Fortas: And your position is that if those -- that if a statutory scheme were devised with what -- to avoid those infirmities that that would not run a file on the Fifth Amendment?
Charles Alan Wright: That is correct, sir. In fact the Government in its brief suggested one way this could be done. In our brief, we indicated that we thought that it would be valid. The Government in the footnote at page 40 of its brief suggest the possibility of having a more general excise tax return form in which you would not be required to identify that you're paying the tax because it was on wagers. You would be able to do is -- we think you're able to do now in the income tax simply indicate that you would incur excise tax liability in this amount.
Abe Fortas: So that the fact that this is -- suppose the fact that this is a particularized tax on wagers, the excise tax on wagers as distinguished from an excise tax on driving an automobile or something like that is not really the part of your position here, is it?
Charles Alan Wright: I think it is the fact that you have to disclose that you've -- been engaged in the business of wagering in order to pay the tax. That isn't enough (Voice Overlap) --
Abe Fortas: Yes. But not of its -- levied as a particularized tax on wagering because unless I -- you allowed me to mislead you which I've been -- I felt like you did or would. You have just said that if this same wagering tax were levied, assessed and administered on the basis which did not require disclosure it would not qualify under the Fifth Amendment.
Charles Alan Wright: That is our position, yes sir, Mr. Justice Fortas. There is one other issue in our case that's not Marchetti and I want to be sure that it is not lost cite of and make simply two comments about it. That is the issue of the private communications between the judge and the jury outside of the presence of defendant and his counsel. The United States takes the position on its brief that perhaps the rule that we proposed that this is reversible error unless the harmlessness of the communication is made affirmatively to appear would be an appropriate enough rule to adopt in the proper case but they say not here. They say defendant did not object at the right time. There were things he could've done when he learned about this third hand, 45 minutes after it happened that might have had some curative effect. I think it is significant that with all the legal scholarship that has gone into this case since the time that trial counsel was in the heat of a long trial and hadn't decided what to do or not to do. But the United States has yet to produce or cite any rule of criminal procedure that would have required Mr. McLaughlin to have followed the course of the United States now suggest. It has not produced any decision of this Court that says that this is incumbent upon him. And at that time, 1963, the law was clearly established in the Third Circuit in which he was practicing by two cases, a recent case of United States v. Neal in 320 F. 2d on an early opinion of Judge Maris in Arrington and Robinson that there is no such obligation on the counsel. And I think it would be a little hard to say that these defendants right to be present whenever anything happens in the trial against them was waived because of the failure of his very competent counsel not to take a step that even today no one can find any authority for other than the decision of the court below in this case when it finally got there on appeal. For these various reasons, may it please the Court, we believe that the conviction should be reversed.
Earl Warren: Mr. Beytagh.
Francis X. Beytagh, Jr.: Mr. Chief Justice and may it please the Court. As Professor Wright has pointed out this case involves as far as the Fifth Amendment claim is concerned, failure to pay the 10% excise tax on wagers as distinguished from the $50 special occupational tax that -- and the registration requirement that we're involved in Marchetti, the prior case. In the main as Professor Wright points out, the position that the Government takes in the two cases is substantially the same. I would like to discuss first, this other issue that Professor Wright refers to in passing and then come back to the Fifth Amendment problem. As we understand it, petitioner's contention is that here the trial judge's treatment of a note which he received from the jury was such that it required reversal of his convictions. Now as we developed in our brief of last term, and as Professor Wright concedes, no objection was made on this Court until after the jury's verdict was handed down even though counsel was apprised with the fact that there'd been some communication between the jury and the judge and was apprised of this not too long after the matter had occurred. Now it seems to us that the fact here that the judge plainly stated that the note that he received was one -- it was identical to a later note that is part of the record. A later note that was -- that is part of the record was a notification to the judge that the jury was deadlocked and a request for instructions. The judge's response was for them to continue to work. He stated when the matter of this first note was brought to his attention, that the first note was substantially the same, that his response had been substantially the same. It seems to us that the rule that the petitioner really contends for is that reversal is required whenever there is a communication between the judge and the jury outside of a defendant's presence unless the absence of any prejudice can be conclusively shown. Now, whatever the rule might be as to a situation where the defendant has seasonably obected and this isn't just a procedural requirement if he objects prior to the verdict, a matter can be explored at the time when it makes some difference. But if he waits until after the verdict comes down and then raises the matter, he's effectively preserved his option. He finds out what the verdict is and then he makes the objection if it goes against him. We don't' think that's required. It seems to us also that despite all the horribles that are stated in petitioner's brief that the substance of the second note here itself which is part of the record indicates that nothing very untoward could have gone on with respect to the prior communication because the notice is simply a request -- a notification that the jury is deadlocked in a request for instructions. We think therefore that the trial judge did not err in his treatment of the note under the circumstances here and that this ground provides no basis for a reversal. Now as to the Fifth Amendment claim, at an earlier point in these cases, the argument was developed that Kahriger and Lewis didn't speak to the excise tax problem. And that's true in the sense that Kahriger and Lewis both where cases involving the registration requirement in the special occupational term as distinguished from the excise tax. As I pointed out previously, one of the views of Kahriger and Lewis is that -- it was -- they were grounded on the consideration that the registration requirement was only prospective in operation. As Professor Wright directly points out, this argument cannot be made with respect to the excise tax return. We point out that we think both Kahriger and Lewis can be read not as standing solely on this perspective retrospective ground but on the question of whether there's any compelled information in the Fifth Amendment sentence. I don't want to go back through a familiar ground. We've been through that several times. But I do point out that with respect to the excise tax return, the non-taxpayer of the excise tax just like the non-registrant for the special occupational tax is free to choose whether he wants to gamble or not. Our position is that Kahriger and Lewis properly understood all that when he decides to gamble, he has made a choice to accept the federal tax conditions that are attached.
Potter Stewart: Of course if that -- that argument can be made -- could be made, if it's a -- it's a good argument. It could be made -- in any cases involving the self-incrimination clause of the Fifth Amendment, couldn't it.
Francis X. Beytagh, Jr.: I don't think it (Voice Overlap) --
Potter Stewart: You don't have to be a burglar. You don't have to commit a rape. You don't' have to murder somebody.
Francis X. Beytagh, Jr.: Well --
Potter Stewart: But if you do you wave the privilege against self-incrimination.
Francis X. Beytagh, Jr.: No, I think -- I don't think that the argument could be carried to that extreme. If it is necessary to do so then the argument makes no sense. It seems to me that as to the burglar, his situation is this. He knows that if he commits a burglary, it's against the law and he might get himself into difficulty. The gambler knows the same thing as to state law. He also knows another thing. He knows there's a federal tax. We're not saying that he waves the privilege when he decides to gamble as to the substantive offense. We're saying that Kahriger and Lewis, the rationale there is that -- as to federal tax conditions, he waives his privilege because he's accepted them so to speak as part of his decision to engage in that. Now, if you had a tax on burglars which was discussed the argument last term and which we have some question about. It seems to me that the first question would be whether this is even an appropriate exercise of the taxing power and that would be the primary issue in that comment -- context.
Hugo L. Black: Well, why wouldn't it be?
Francis X. Beytagh, Jr.: Why wouldn't he be what, Your Honor?
Hugo L. Black: Why wouldn't it be an appropriate exercise in the taxing power, if the Government wants to tax burglary?
Francis X. Beytagh, Jr.: It seems to me, Your Honor, that we've established that the taxing power does have some limitations. That the taxing power has to be used with respect to objects and subjects that are at least arguably within a proper scope for taxation like the child labor tax.
Hugo L. Black: What provision of the constitution that address Congress?
Francis X. Beytagh, Jr.: Well, it rest on the consideration of whether Congress is properly functioned within the constitution.
Hugo L. Black: But if it found --
Francis X. Beytagh, Jr.: If it taxes some --
Hugo L. Black: This is about tax.
Francis X. Beytagh, Jr.: Yes, Your Honor. But the problem is you -- it seems to me you can't simply label something a tax and say that therefore it's constitutionally justified. That their case is that I've considered this problem but that the only purport of the exercise of the power is to attach a penalty upon an activity that Congress otherwise couldn't regulate through the commerce power or some other power. And this Court has questioned whether that's an appropriate exercise of the tax power.
Hugo L. Black: Taxing does implicate him.
Francis X. Beytagh, Jr.: Yes, Your Honor.
Hugo L. Black: So, why couldn't you tax with embezzlement? Why couldn't you tax burglary?
Francis X. Beytagh, Jr.: Well, the tax on embezzlement involves the income tax and the question there is whether the --
Hugo L. Black: Either you make this an income tax? The burglar gets income (Voice Overlap) --
Francis X. Beytagh, Jr.: Well, the burglar I take it has the -- I suppose, to pay income tax on his income. I don't know how many do it but the question is whether you could --
Hugo L. Black: I thought you couldn't tax a burglar?
Francis X. Beytagh, Jr.: No, whether you can single out burglary as an appropriate subject for taxation.
Hugo L. Black: But if you can enact it, why couldn't you?
Francis X. Beytagh, Jr.: Because the question would be whether this was inappropriate way in which Congress could exercise the tax power. It couldn't' tax child labor in the child labor tax case because the Court found that that was a subterfuge for the -- for an effort to regulate an activity that the Congress did not power to regulate. It seems to me a similar question would be raised with respect to burglary. Indeed in Kahriger, Justice Frankfurter, his opinion discussed in length, his view that this was not an appropriate exercise of the tax power because it was just an attempt to put a penalty on gambling. The majority of the Court rejected that view but that's the consideration that I speak to when I --
Hugo L. Black: Well, the Government can tax criminal in Congress, could they?
Francis X. Beytagh, Jr.: Yes, Your Honor. We're speaking -- I'm speaking in the context of an excise or some other kind of special tax and not an income tax which this Court has held covers income from illegal as well as an awful sources.
Hugo L. Black: Well, if you'd -- you admit it from tax burglary, the burglar has to pay tax on his income, doesn't he?
Francis X. Beytagh, Jr.: Yes.
Hugo L. Black: But could he be compelled to admit burglary, insist of doing the Fifth Amendment?
Francis X. Beytagh, Jr.: Well, I take it the Sullivan rational and the income tax context would apply to that as well. Sullivan says that there isn't any Fifth Amendment problem, he has file a return. What he says is, I don't tell you what the source of that income was if it's unlawful. But in an excise tax context, it seems to me I have a different -- we have a different problem. We developed in our brief and the petitioner took some slaps at it, the position that gambling is a large and ongoing business in this country, well it is. We all know that.
Hugo L. Black: How about burglary?
Francis X. Beytagh, Jr.: Well, I don't think burglary is quite as big as gambling. But the sole intent of that development in the brief was that in response to the questions about whether this tax is a tax, that gambling is a proper subject for an excise tax. That when you tax a variety of legitimate activities with excise taxes, why shouldn't illegal activities also pay a tax? It seems to us that it's kind of a curious claim that a person should be excused from taxation because what he does is unlawful.
Hugo L. Black: Well, its -- it wouldn't be as curious plan, is it? The Government was barred from turning those -- the bills of rights says, don't judge with it?
Francis X. Beytagh, Jr.: No. But that's the -- it seems to be the question here Your Honor.
Francis X. Beytagh, Jr.: Well --
William J. Brennan, Jr.: Well, that's what you said.
Abe Fortas: Well, how do you distinguish between the burglary case in this case, you can constitutionally make a person buy -- pay an occupational tax could be a gambler, why can't you make them compare an occupational tax to be a burglar? He's got to post a stamp saying I'm engage -- in fact, I am engaged in the business of unlawful gambling or are you -- why can't you make him post the tax because I'm engaged -- the unlawful business of burglaring houses?
Francis X. Beytagh, Jr.: Well, I think that kind of tax would be far more suspect with respect to whether Congress really intended to tax the activity or whether it's simply intended to put another penalty on it. Fortunately, Congress hasn't done that yet. It seems to me that -- if such thing develops, then we can --
Abe Fortas: But isn't the theory the same. Well, I'm not asking an idle question. Isn't the theory, one for theory be the same in the case of a burglars as in the case of a gambler in terms of impact of the Fifth Amendment. Both the --
Francis X. Beytagh, Jr.: I don't think that --
Abe Fortas: -- cases here --
Francis X. Beytagh, Jr.: I don't think that --
Abe Fortas: Both cases you're acquiring incidental to a tax scheme a person to disclose that he is engaged in an unlawful occupation. Whether the unlawful occupation of burglaring houses or a place or -- in the business of wagering, I suggest that yourt comment may not make any difference.
Francis X. Beytagh, Jr.: Well, it's -- first, gambling is not everywhere unlawful. I take it burglary is. Second, it seems to me also that as we seek to develop gambling as a business, operates more like a business that pays excise taxes than burglary. And then your -- it seems to me that the point where the congressional judgment that was exercised to place kind of tax is one that's grounded on appropriate tax considerations. I don't know what the answer in the burglary case is but I would have a good -- more difficulty with that because of the nature of burglary.
Hugo L. Black: Well, the answer is that its taxable, isn't it as income tax?
Francis X. Beytagh, Jr.: But we're not --
Hugo L. Black: Income from burglars?
Francis X. Beytagh, Jr.: Yes, Your Honor. We're speaking -- Justice Fortas asked about a --
Hugo L. Black: Are you talking about a different named tax?
Francis X. Beytagh, Jr.: No. He asked about an occupational tax on burglars and it was in that context that I've said I thought burglars were in a different situation.
Earl Warren: And your position, I take it is that gambling is a business which can or cannot be regulated by Government. It can be permitted. It can be prohibited. Therefore, it would come within the taxing power to tax that business in a reason -- in any reasonable manner. But that the Government would not have to write constitutionally to use the taxing power to give anyone a license to steal.
Francis X. Beytagh, Jr.: No, I think that's right. It -- the legislative history develops -- Senator Keith Hoffer was an opponent of this legislation. And he had just previously completed his inquiry into organized crime, I take it is. And he said, this tax is an ill advice thing because the effect of it will be to -- in the mind of people give a federal license so to speak to people engaged in gambling. Well, this --
Potter Stewart: Would be an opponent of -- it was Senator (Inaudible) an opponent of both the statutes -- both was wanting the occupational stamp as well as the --
Francis X. Beytagh, Jr.: Yes.
Potter Stewart: -- excise tax?
Francis X. Beytagh, Jr.: Yes, Your Honor. His feeling was that what you would be doing here would be giving federal approval (Voice Overlap) --
Potter Stewart: Purporting to give a federal license to get it them --
Francis X. Beytagh, Jr.: Right.
Potter Stewart: -- to gambling.
Francis X. Beytagh, Jr.: Now, petitioners refer to various statutes that they say indicate Congress made a judgment not to confer any immunity here. Well, Section 4422 speaks in terms of this -- the wagering tax statute, not impairing or impinging any kind of prosecution for the substantive offense. But that was written against this background of people saying, well, you shouldn't enact this kind of tax because it will give federal sanctions so to speak to illegal activity. One point that Professor Wright makes is that he feels that while our use restriction accommodation is not a nonsensical one, he recognizes that it may flow from Murphy. That Murphy is a different situation and it's a different situation because there, there was a state immunity statute. And so the Court just had a help a little bit by putting a use restriction approach with respect to federal incrimination. Well, we all know that in the Murphy situation the state itself could not have provided immunity from federal prosecution. So, Murphy was a situation in which you had no effective immunity provided. And the Court -- Mr. Justice White develops this at length from his concurring opinion. The Court was faced with the problem having concluded that the Fifth Amendment applied both to the states and the federal government as to what to do about -- to enter jurisdictional problem. Now in Murphy, the Court concluded that this problem could be dealt with by the adoption of an exclusionary rule that would protect against any federal incrimination. Now, what we suggest here is the Court do the same thing. Professor Wright says, “No. Don't do that. Leave it up to Congress if they want to”. Well, it seems to us that if the question is whether immunity from prosecution completely, total immunity is appropriate. We submit that that's not necessary. But then maybe that is the situation in which the judgment should be left up to Congress. But as Professor Wright concedes that's not the requirement under Murphy. And if it isn't, then we suggest the Court should do the same thing it did in Murphy, adopt the use restriction rule.
Byron R. White: Mr. Beytagh, how would you mechanically handle this in the tax situation in that? Would you just say that a fellow just goes ahead and files whatever forms the Government requires and then if the Government prosecutes sometime later, if the defendant claims, does the defendant have to claim that they're using some information?
Francis X. Beytagh, Jr.: I don't think there'd be too much of a problem with that. I think they'd all claim --
Byron R. White: But then the Government has to claim that they haven't used any of the information on the return whether incriminatory or not?
Francis X. Beytagh, Jr.: Well, I take it that what we're talking about is the information on the return that is in incriminatory. There position is that the mere filing (Voice Overlap) --
Byron R. White: You wouldn't in propounding this rule or just use restriction? You wouldn't say that the defendant -- that the fellow who wants to file should it -- that kind not to make any claim of immunity at all?
Francis X. Beytagh, Jr.: No, I don't think so.
Byron R. White: Oh, when you claim --
Francis X. Beytagh, Jr.: I don't think that that would result in a waiver. That was thrown out of one point.
Byron R. White: But he shouldn't have to say at the outset that there are some of these questions that I don't want to answer. They're just automatically -- they just -- that information just -- right across the board wouldn't be utilized to go into criminal prosecution? The Government had its choice in between -- and of course this wouldn't take the choice away from Congress that this Court --
Francis X. Beytagh, Jr.: No.
Byron R. White: -- didn't (Voice Overlap)?
Francis X. Beytagh, Jr.: That was a point I was going to put it. But it seems to me that the alternative really if this is a proper view of Murphy is for the Court to either adopt the use restriction rule and if Congress doesn't like that. If it doesn't like the wagering tax being a tax measure, then they can get rid of it --
Tom C. Clark: Well, Mr. Beytagh --
Francis X. Beytagh, Jr.: Or --
William J. Brennan, Jr.: -- the use restriction rule, am I clear that we fashioned for Murphy puts the burden --
Francis X. Beytagh, Jr.: Yes.
William J. Brennan, Jr.: -- on the Government or at the time of any prosecution are to affirmatively to establish that the evidence it's using did not have its source in anything that was disclosed to a grand jury?
Francis X. Beytagh, Jr.: That's right. And --
William J. Brennan, Jr.: Yes, but (Voice Overlap) -- and you don't (Inaudible) any different form of exclusion -- restrict this rule, do you?
Francis X. Beytagh, Jr.: Not -- no, not at all. The burden is on the Government for showing independent source and we're talking about not just the use of the form. We're talking about the fact to filing and use of that as a link or lead whatever. Thank you.
Speaker: (Inaudible)
Francis X. Beytagh, Jr.: Your Honor, we -- in our brief in the Grosso case last term, point out in Footnote 10, the authority and limited circumstances for the commissioner's disclosure of certain information that is not within 6107. It's Footnote 10 on page 40.
Speaker: (Inaudible)
Francis X. Beytagh, Jr.: The commissioner has --
Speaker: (Inaudible)
Francis X. Beytagh, Jr.: What sanction is there at --
Speaker: What are the -- (Inaudible)
Francis X. Beytagh, Jr.: The -- I take it that the commissioner has construed those statutes as concurring on him in a limited circumstances the authority in his discretion to do that.
Speaker: (Inaudible)
Francis X. Beytagh, Jr.: No. Your Honor the statutes that we referred to there. Thank you.